
	
		III
		111th CONGRESS
		1st Session
		S. RES. 169
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Menendez (for
			 himself, Ms. Snowe,
			 Mrs. Shaheen, and
			 Ms. Mikulski) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Government of the former Yugoslav Republic of Macedonia should work within the
		  framework of the United Nations process with Greece to achieve longstanding
		  United States and United Nations policy goals of finding a mutually acceptable
		  composite name, with a geographical qualifier and for all international uses
		  for the former Yugoslav Republic of Macedonia.
	
	
		Whereas, on April 8, 1993, the United Nations General
			 Assembly admitted as a member the former Yugoslav Republic of Macedonia, under
			 the name the “former Yugoslav Republic of Macedonia”;
		Whereas United Nations Security Council Resolution 817
			 (1993) states that the international dispute over the name must be resolved to
			 maintain peaceful relations between Greece and the former Yugoslav Republic of
			 Macedonia and regional stability;
		Whereas Greece is a strategic partner and ally of the
			 United States in bringing political stability and economic development to the
			 Balkan region, having invested over $20,000,000,000 in the countries of the
			 region, thereby creating over 200,000 new jobs, and having contributed over
			 $750,000,000 in development aid for the region;
		Whereas Greece has invested over $1,000,000,000 in the
			 former Yugoslav Republic of Macedonia, thereby creating more than 10,000 new
			 jobs and having contributed $110,000,000 in development aid;
		Whereas Senate Resolution 300, introduced in the 110th
			 Congress, urged the former Yugoslav Republic of Macedonia to abstain from
			 hostile activities and stop the utilization of materials that violate
			 provisions of the United Nations-brokered Interim Agreement between the former
			 Yugoslav Republic of Macedonia and Greece regarding “hostile activities or
			 propaganda”;
		Whereas NATO’s Heads of State and Government unanimously
			 agreed in Bucharest on April 3, 2008, that “… within the framework of the U.N.,
			 many actors have worked hard to resolve the name issue, but the Alliance has
			 noted with regret that these talks have not produced a successful outcome.
			 Therefore we agreed that an invitation to the former Yugoslav Republic of
			 Macedonia will be extended as soon as a mutually acceptable solution to the
			 name issue has been reached. We encourage the negotiations to be resumed
			 without delay and expect them to be concluded as soon as possible”;
		Whereas the Heads of State and Government participating in
			 the meeting of the North Atlantic Council in Strasbourg/Kehl on April 4, 2009,
			 reiterated their unanimous support for the agreement at the Bucharest Summit
			 “to extend an invitation to the former Yugoslav Republic of Macedonia as soon
			 as a mutually acceptable solution to the name issue has been reached within the
			 framework of the U.N., and urge intensified efforts towards that goal.”;
			 and
		Whereas authorities in the former Yugoslav Republic of
			 Macedonia urged their citizens to boycott Greek investments in the country and
			 not to travel to Greece: Now, therefore, be it
		
	
		That the Senate—
			(1)urges the Government of the former Yugoslav
			 Republic of Macedonia to work within the framework of the United Nations
			 process with Greece to achieve longstanding United States and United Nations
			 policy goals by finding a mutually acceptable composite name, with a
			 geographical qualifier and for all international uses for the former Yugoslav
			 Republic of Macedonia; and
			(2)urges the
			 Government of the former Yugoslav Republic of Macedonia to abstain from hostile
			 activities and stop violating provisions of the United Nations-brokered Interim
			 Agreement between the former Yugoslav Republic of Macedonia and Greece
			 regarding hostile activities or propaganda.
			
